FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARC NADEAU,                                     No. 13-74162

               Petitioner,                       Agency No. A074-773-299

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Marc Nadeau, a native and citizen of Canada, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for adjustment of status. We dismiss the

petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary denial of

adjustment of status. See 8 U.S.C. § 1252(a)(2)(B)(i) (the court lacks jurisdiction

to review any judgment regarding the discretionary denial of relief under 8 U.S.C.

§ 1255). Nadeau’s due process challenges do not constitute colorable

constitutional claims or questions of law that would invoke our jurisdiction. See 8

U.S.C. § 1252(a)(2)(D); Bazua-Cota v. Gonzales, 466 F.3d 747, 749 (9th Cir.

2006) (per curiam) (“abuse of discretion challenges to discretionary decisions,

even if recast as due process claims, do not constitute colorable constitutional

claims”).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    13-74162